MEMORANDUM **
Carlos Agustín Gorosave appeals from the 151-month sentence imposed following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Gorosave contends that the district court erred in determining that his 1996 conviction for assault with a deadly weapon in violation of section 245(a) of the California Penal Code constituted a crime of violence under U.S.S.G. § 4B1.2(a). This contention is foreclosed by United States v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009). Gorosave’s argument that we are not bound by Grajeda in light of the subsequent case of Johnson v. United States, — U.S.-, 130 S.Ct. 1265, 176 L.Ed.2d 1 (2010), is without merit. See Newdow v. Lefevre, 598 F.3d 638, 644 (9th Cir.2010) (a three-judge panel may ignore circuit precedent only where it is “clearly irreconcilable” with intervening higher authority); Banuelos-Ayon v. Holder, 611 F.3d 1080, 1086 (9th Cir.2010) (concluding that Johnson, which concerned a statute “akin to California’s simple battery statute,” did not undermine the court’s prior conclusion that a conviction for willful infliction of corporal injury upon a spouse or cohabitant was a categorical crime of violence).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.